Citation Nr: 1243516	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.  

3.  Entitlement to a rating in excess of 10 percent for left elbow fracture with traumatic arthritis disability.

4.  Entitlement to an effective date earlier than April 1, 2006, for reinstatement of disability compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 administrative decision reinstating VA disability compensation; and from 2006 and 2008 rating decisions.  

The Board notes that prior to 2006, the Veteran had a number of claims and appeals being processed but in 2003 and 2004, requested that his compensation be terminated and service connection discontinued.  This was interpreted as a request to terminate any claims and appeals, which the RO honored.  The present appeal arises from new claims received beginning in 2006.  


FINDINGS OF FACT

1.  In January 2003, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not appeal that decision.  

2.  Evidence compiled since the January 2003 decision denying service connection for bilateral hearing loss, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim; or raise a reasonable possibility of substantiating the claim.

3.  The Veteran was previously denied service connection for psychiatric disability in March 2004.  

4.  Evidence received since March 2004 relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran had at least one episode of psychosis during service, and there has been continuity of symptomatology since service.

6.  The Veteran's left elbow disability has been productive of pain, stiffness, and less than full extension throughout the appeal period, but he does not use pain medication or any prosthetic devices; he has had flexion of 90 degrees or more and extension of 75 degrees or less at all times during the appeal period; and there has been no ankylosis, additional limitation of motion on repetitive use of the left elbow, or complete loss of pronation or supination at any time during the appeal period.

8.  The Veteran's claim for reinstatement of his VA benefits compensation was received on March 7, 2006, with payment commencing the first day of the following month.  


CONCLUSIONS OF LAW

1.  The January 2003 RO decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2012).

2.  New and material evidence has not been received since the last final decision on the claim for service connection for bilateral hearing loss, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The March 2004 decision denying the claim for service connection for psychiatric disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

4.  The evidence relevant to the claim for service connection for an acquired psychiatric disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The criteria for entitlement to service connection for an acquired psychiatric disorder namely, paranoid schizophrenia, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  The criteria for a rating in excess of 10 percent for a left elbow disability are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5010-5207 (2012).

7.  The criteria for entitlement to an effective date earlier than April 1, 2006, for reinstatement of VA disability benefits compensation are not met.  38 U.S.C.A. §§ 5110, 5306 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.106, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent September 2007, October 2007, November 2008 and February 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals have been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with numerous VA examinations and was afforded an opportunity to give testimony before the Board.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

II.  New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  



A. Hearing loss

In January 2003, the RO denied the issue of service connection for bilateral hearing loss because the Veteran's hearing was within normal limits during service and there was no evidence of a hearing loss disorder in the year after service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the January 2003 rating decision.  The January 2003 decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

Evidence of record at the time of the January 2003 rating decision included service treatment records and the Veteran's DD-214.

In August 2007 the Veteran filed a claim to reopen.  

Evidence added to the record since the January 2003 rating decision includes a photocopy of the Veteran's September 1975 separation examination; the representative's remark, in the August 2007 claim to reopen, that the Veteran worked in and out of military aircraft on flight lines during service; and the report of an audiology examination done by a private provider in August 2008.  

The separation examination report (which was among service treatment records) and a copy of the Veteran's DD-214 (which identified the Veteran's military occupational specialty as Aircraft Maintenance Specialist/aircraft mechanic) were of record at the time of the January 2003 decision; so this evidence is cumulative and redundant, if not duplicative, of the evidence in the claims file at the time of the January 2003 rating decision. 

As regards the August 2008 audiology report, this evidence, while new, does not relate to the prior basis for denial since it does not show compensable loss in-service on in the year thereafter.  Nor does the audiologist suggest that the Veteran's current hearing loss is related to service.  It thus does not raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  It is therefore not new and material and the claim is not reopened.

The Board notes that the Veteran's Social Security records were not obtained; but finds that with regard to this issue, a remand would serve no useful purpose since the Veteran's Social Security disability benefits are based on his psychiatric impairment.  
B. Acquired psychiatric disorder

The Veteran was initially denied service connection for psychiatric disability in an October 1977 rating action, and was most recently denied service connection for benefits based on this disability in March 2004.  Shortly, thereafter, the Veteran requested that his compensation benefits be terminated, and service connection discontinued which is construed as a withdrawal of any pending appeal or claim for benefits pending at the time of that request.  Evidence at the time did not link any post service psychiatric diagnosis to service.  The current appeal arises from a new March 2006 claim.  Evidence added to the record in connection with this claim includes an August 2009 VA traumatic brain injury (TBI) examination report where the examiner stated that while he was unable to relate the Veteran's presenting schizoaffective disorder to service without resorting to speculation, it did appear that the Veteran's first episode of psychosis occurred during basic training.  This evidence is new since it was not of record prior to 2003, and material as it raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  New and material evidence having been presented, the claim is reopened.  

III.  Service connection, Acquired Psychiatric Disorder

Having reopened the claim for service connection for an acquired psychiatric disorder based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection for an acquired psychiatric disorder (including the issue of service connection for posttraumatic stress disorder) de novo, based on the whole record.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For the reasons that follow, the Board finds that the preponderance of the evidence is in favor of an award of service connection for an acquired psychiatric disorder diagnosed as schizophrenia.  

An in-service psychiatric record dated in November 1974 notes that the Veteran had received mental health outpatient services within the past two months.  Although the 1974 mental health outpatient records are not in the claims file and there is no contemporaneously written account in service treatment records regarding the Veteran's complaints or symptoms, the Veteran was obviously complaining of, or exhibiting, symptoms of sufficient severity as to prompt professional intervention.  

In August 1975 the Veteran was in a motorcycle crash, with ensuing loss of consciousness.  No other vehicle was involved.

In December 1975 the Veteran separated from active duty service; and in February 1977 he was involuntarily committed by his family (with the aid of a deputy sheriff) into Kerrville State Hospital.  According to hospital caregivers, the Veteran admitted to surreal thoughts and perceptions, but he was very guarded and evasive about his experiences prior to admission; he refused to believe that he had mental problems; and he reluctantly took medication while in the hospital.  The diagnosis was paranoid schizophrenia.  In March 1977 the Veteran was transferred from the state hospital to a VA hospital, and his mother filed a claim for service connection for schizophrenia on his behalf.  

In a 1997 statement, the Veteran wrote that his first problem was during basic training, when he was sent to the "Motovation Squadron."  He said that there were speakers on the walls and a tape recorder that he thought was recording, but which another airman said was playing.  He said that he felt he may have been hypnotized there.  He added that he "was in motovation for five days" and went on to describe other surreal incidents during and after service, in which he believed that people were attempting to control his thoughts by tainting his food and drink.

During a VA psychosocial consult in October 2001 the Veteran said that he believed that the Air Force had given him LSD in his food and drink, both during and after service, and that his symptoms had been on-going since 1975.  

In August 2009, the Veteran was accorded a VA TBI examination.  During the examination he described certain encounters with invisible phenomena that he had had during service, such as seeing doors open and shut by themselves, which the examiner, a psychiatrist, identified as hallucinations.  According to the examiner, the Veteran's schizophrenia is not related to his service-connected traumatic brain injury because the Veteran was having hallucinations prior to the 1975 motorcycle accident.  The examiner did, however, state that it appeared that the Veteran's first episode of psychosis occurred during active duty service; and the Board finds this competent medical evidence, which is not contradicted by any other evidence of record, to be highly probative evidence in favor of service incurrence.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

Additionally, while there is no record in the claims file of a diagnosis of schizophrenia during service, the evidence confirms that the Veteran was receiving mental health treatment during service; and he was diagnosed with schizophrenia just 14 months after his separation from service.  Although this is beyond the one year period for a grant of service connection for psychosis (38 C.F.R. § 3.384) under the presumptive provisions of 38 C.F.R. § 3.307(a), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

According to the Veteran, his problems began during active duty service, and this is adequately corroborated by the fact that he did receive mental health care during service; but not before.  Additionally, in February 1977 the Veteran's mother reported that the Veteran had been talking to himself and to unseen persons; laughing inappropriately; and hallucinating since his release from service; and he had hostilely resisted the family's efforts to get help sooner.  There is nothing in the record that contravenes the veracity, and thus the credibility, of this statement, which was made so soon after the Veteran's separation from service, as a last resort, and under the most dire emotional circumstances; and it too is accorded great weight.  Owens, 7 Vet. App. 429 ; see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same)

In short, there is competent medical evidence that the Veteran had at least one psychotic episode during service, and credible lay evidence of continuity of symptomatology since service.  The weight of the evidence is accordingly in favor of the claim of service connection for an acquired psychiatric disorder diagnosed as schizophrenia.  

III.  Increased rating, left elbow

In a rating decision in October 1977, the RO granted service connection for residuals of a left ankle fracture with an evaluation of 10 percent.  

In March 2006, the Veteran filed his current claim for an increased rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Of course, staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The U.S. Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Veteran's left elbow disability has been evaluated under the provisions of Diagnostic Code 5010-5207 throughout the appeal period.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Diagnostic Code 5010 provides for evaluation as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, for degenerative arthritis established by x-ray findings, a Veteran is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  A 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objective confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45(f).  

Diagnostic Code 5207 addresses limitation of extension of the forearm.  Under this code extension of the minor arm limited to 45 degrees is assigned a 10 percent disability evaluation.  Extension limited to 75 or even to 90 degrees is assigned a 20 percent evaluation, and extension limited to 100 degrees is assigned a 30 percent evaluation.  

Diagnostic Code 5206 addresses limitation of forearm flexion.  Under this code flexion of the minor arm that is limited to 110 degrees is assigned a non-compensable evaluation.  Flexion limited to 100 degrees is assigned a 10 percent evaluation and flexion limited to 90 or even to 70 degrees is assigned a 20 percent evaluation.  

Other relevant Diagnostic Codes to be considered include 5208, which provide that where flexion limited to 100 degrees and extension to 45 degrees, a 20 percent rating is assigned.  

Where there is joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, Diagnostic Code 5209 provides for a 20 percent rating.  

A 30 percent rating is also warranted where there is favorable ankylosis of the non-dominant forearm at an angle between 90 degrees and 70 degrees, Diagnostic Code 5205.   

Full range of motion of the elbow is zero to 145 degrees flexion; zero to 80 degrees forearm pronation; and zero to 85 degrees forearm supination.  38 C.F.R. § 4.71, Plate I.

On VA examination in May 2006, the Veteran complained of hypersensitivity in the left elbow area with lack of endurance, and of intermittent pain one to two times per week, for about 5 to 6 hours.  He said that he took no pain medicine for his left elbow symptoms, and used no prosthetic devices.  Physical examination of the left elbow found a 5 to 10 degree flexion deformity.  Flexion was to 140 degrees, and supination and pronation were both 0 to 80 degrees; and there was no ankylosis or additional limitation of motion after repeated use.  X-rays showed mild irregularity of the articular margins of the proximal end of the left ulna without definite joint space narrowing compatible with mild degenerative joint disease, and slight deformity of the olecranon and supracondylar region of the left humerus.  

On VA examination in April 2008 there was limited extension of the left elbow, but no deformity, giving way, instability, pain, stiffness, or weakness.  The examiner noted that the Veteran was right hand dominant.  Flexion was 28 to 140 degrees, and extension was 140 to 28 degrees.  There was no inflammatory arthritis, ankylosis, pain on movement, or loss of motion after 3 cycles of motion.  

On VA examination in March 2010 the Veteran complained of persistent pain in the left elbow with loss of extension.  The examiner noted that the Veteran was right hand dominant.  Physical examination found a 15 degree loss of extension capability, but there was no deformity, giving way, instability, weakness, or incoordination.  Flexion was 15 to 140 degrees, and extension was 140 to 15 degrees.  Supination and pronation were both 0 to 90 degrees.  There was no objective evidence of pain with active motion; no additional limitation after three repetitions; and no ankylosis.  The examiner opined that, apart from moderate impact on exercise and preventing sports, the Veteran's left elbow disability had little, if any, effect on activities of daily living.

On VA examination in May 2011 the Veteran complained of stiffness in the left elbow.  The examiner noted that the Veteran was right hand dominant.  Physical examination found 15 to 160 degrees flexion and 145 to 15 degrees extension.
Supination and pronation were both 0 to 90 degrees; and there was no objective evidence of pain with active motion or additional limitation after three repetitions; and no ankylosis.  

Based on a full review of the evidence of record, the Board finds that the criteria for a rating higher than 10 percent are not met at any time during the appeal period.  38 C.F.R. §§ 4.3, 4.7. 

The Veteran is not service-connected for two or more major joints of the left upper extremity, or 2 or more minor joint groups with occasional incapacitating exacerbations, so a rating of 20 percent under Diagnostic Code 5010 is not warranted.  Additionally, the Veteran has had flexion of 90 degrees or more and extension of 75 degrees or less at all times during the appeal period, so a higher rating under Diagnostic Codes 5206 and 5207 is not warranted.  There is also no ankylosis, flail joint, cubitus varus or valgus deformity, ununited fracture of the head of the radius, or complete loss of supination or pronation, so a higher rating under Diagnostic Codes 5208-5209 is not warranted.   

Further, while the Veteran has complained, throughout the appeal period, of left elbow pain and stiffness, there is no additional limitation of motion on repetitive use of the elbow, so a higher rating on this basis is not warranted.

In sum, the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's left elbow fracture residuals disability at any time during the appeal.  A staged rating is therefore not warranted (Hart, 21 Vet. App. 505), and the reasonable doubt standard of proof does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990)

Extraschedular Consideration and TDIU

The Board has further considered whether the increased rating claim above warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

After comparing the manifestations and reported impairment of function of the Veteran's disabilities to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular ratings.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Finally, the Board has considered whether a total disability rating based on individual unemployability (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran does not allege, and the evidence does not show, that his left elbow disability is of sufficient severity to cause unemployability.  Indeed, according to the 2010 examiner, apart from participation in exercise and sports, the Veteran's left elbow disability has little, if any, impact on his activities of daily living.  Additionally, although the Veteran is not employed, this is due to his psychiatric disorder.  Accordingly, the Board finds that a claim for total disability rating for compensation based on individual unemployability is not raised by the record.  


V.  Earlier effective date, restoration of compensation  

In correspondence dated in November 2003 the Veteran asked VA to stop sending his VA compensation checks, and not to write to him again.  

On March 7, 2006 (and again in correspondence dated in September 2006) the Veteran requested that his VA compensation payments be reinstated.  In a letter dated in October 2006 the RO informed the Veteran that his monthly service-connected compensation benefits were reinstated effective April 1, 2006; the first date of the month following an effective date of March 7, 2006.  The Veteran has appealed for an earlier effective date of November 2003 on the grounds that he was under a mental disability when he requested that his payments be stopped.

Under the provisions of 38 C.F.R. § 3.106(a), any person entitled to compensation under any of the laws administered by the Department of Veterans Affairs may renounce his right to that benefit but may not renounce less than all of the component items which together comprise the total amount of the benefit to which the person is entitled nor any fixed monetary amounts less than the full amount of entitlement.  Upon receipt of such renouncement by the Department of Veterans Affairs, payment of such benefits and the right thereto will be terminated, and such person will be denied any and all rights thereto from such filing.  38 U.S.C.A. § 5306(a)).

The renouncement will not preclude the person from filing a new application for compensation at any future date.  Such new application will be treated as an original application, and no payments will be made thereon for any period before the date such new application is received in the Department of Veterans Affairs.  38 U.S.C.A. 5306(b)); 38 C.F.R. § 3.106 (b).  

In this case the Veteran renounced his right to compensation in correspondence dated in November 2003, and again in correspondence in April, 2004.  Pursuant to 38 C.F.R. § 3.106, VA was obligated to respect his wishes and discontinue his payments and not impose the money upon him.  

On March 7, 2006, the Veteran requested that his payments be reinstated.  According to 38 C.F.R. § 3.106(b), this correspondence constitutes an original claim.  In October 2006 the RO reinstated the Veteran's VA compensation payments effective March 7, 2006; the date of the application, with payments commencing the first day of the month following the month in which the request was received.  This date accords with 38 C.F.R. § 3.400, which provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Actual payments then began April 1, 2006, the first day of the month following the month in which the award became effective as prescribed by 38 U.S.C.A. § 5111.  

As there is no legal basis for an earlier effective date, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

As new and material evidence has not been presented, the claim of service connection for bilateral hearing loss is not reopened, and the appeal is denied.

New and material evidence having been submitted, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.   

Service connection for an acquired psychiatric disorder diagnosed as schizophrenia, is granted.

Entitlement to a rating in excess of 10 percent for a left elbow disability is denied.  

Entitlement to an effective date earlier than April 1, 2006, for reinstatement of disability compensation benefits is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


